United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 96-4131NE
                                   _____________

Twilia Phillips,                      *
                                      *
                 Appellant,           * Appeal from the United States
                                      * District Court for the District of
     v.                               * Nebraska.
                                      *
Plum Creek Medical Group, P.C.,       *       [UNPUBLISHED]
                                      *
                 Appellee.            *
                                _____________

                            Submitted: May 19, 1997
                                Filed: May 30, 1997
                                 _____________

Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
                            _____________

PER CURIAM.

       Twilia Phillips appeals the district court's order granting summary judgment in
this employment discrimination lawsuit. Having carefully reviewed the record and the
parties' briefs, we conclude Phillips is not entitled to relief. Even assuming Phillips
suffered an adverse employment action, there is no substantial evidence in the record
tending to show the reason given by her employer was a pretext for age discrimination.
We agree with the district court's analysis and affirm without further discussion. See
8th Cir. R. 47B.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.